DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 12/16/2020.
claims 1 – 17 are presented for examination.

Priority
Effective filing date 08/22/2019.

Information Disclosure Statement
IDS dated 12/23/2019, 12/16/2020 have been reviewed. See attached. 

Drawings
The drawings have been reviewed. They are objected to because they do not show the steps of the method processes recited in the claim. Correction is required.

Specification
The abstract dated 08/22/2019 has 10 lines and 154 words.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sutherland_2021 (10,895,556) in view of Amer_2019 (2019/0094124 A1) in view of DeMasi_2015 (Machine Learning approach to corrosion assessment in subsea pipelines, IEEE 2015).


Claim 1. Sutherland_2021 makes obvious “A method for (col2 lines 47 – 67: “... systems and method for access and assessment of pipelines integrity and reliability using a virtual model... the system and method... one or more of one pipeline, many pipelines, a network of pipeline networks (e.g., series of networks of pipelines) may be simulated and visualized...”; col 12 lines 24 – 30: “... the process and logic flows described in this specification, including the method steps... can be performed by one or more programmable processors executing one or more computer programs...”) predicting  (title: “predictive integrity analysis”; col 1 lines 10 – 16: “... integrity analysis and more particularly to a predictive integrity virtual analysis of structural and operational conditions of one or more pipelines...”; col 2 lines 7 – 9: “... a flow diagram of a process suitable for preforming predictive integrity analysis...”; col 3 lines 1 – 5: “... methods to determine a variety of predictive future state(s) at different future time periods...”) and visualizing (col 10 lines 8 – 15: “... the predictive integrity virtual analysis... of the pipeline 12 may enable the operator to visualize that a portion of the pipe includes an abnormal radius and general metal loss (e.g., wall thinning...”) metal loss in a structure comprising: (col 7: “... such as corrosion (e.g., metal loss resulting in wall thinning...”) configuring a processor to (col 12 lines 24 – 30: “... the process and logic flows described in this specification, including the method steps... can be performed by one or more programmable processors executing one or more computer programs...”) execute a [analysis] model specific to a type (col 9 lines 25 – 57: “... the processor 26 may perform... the predictive integrity virtual analysis... virtual analysis that combines and correlates the various threats (e.g., corrosion, cracking, and stress... in the virtual structural model to make predictions... enable providing each threat related to a particular joint of the pipeline...”) and size of the structure (col 4 lines 60 – 65: “... volumetric wall loss by location, orientation of the pipeline 12 (e.g, length, width, height)... geometry of the pipeline...” ), the  [analysis] modelusing historical data of known structures of the same type and size to predict an amount of metal loss by the structure over time (col 4: “... data sets regarding the state of the pipeline... may be loaded, correlated, and used to record historical state information regarding a structural frame of the pipeline... this information may also be processed with change/growth methods to determine a variety of predicted future state(s) at different future time periods...”; col 6: “... the database 24 and/or memory 22 may store historical sensor data and/or ILI data, as well as historical state data related to the pipelines 12...”; col 9: “... the database 24 may maintain data for an extended period of time (e.g., decades) to enable visualizing the entire virtual history of the pipe by overlapping the states on a virtual structural model representation of the pipeline... the processor 26 may perform reporting... by outputting the results of the predictive integrity virtual analysis that used the virtual structural model... the processor 26 may perform... integrity virtual analysis.. (e.g., corrosion... in the virtual structural model to make predictions...”; col 7: “... corrosion (e.g., metal loss resulting in wall thinning...”); predict the metal loss over sections of a specimen structure at a time of prediction using the [analysis] model (FIG. 4 section 84 of a specimen structure 80/82; col 7: “... corrosion (e.g., metal loss resulting in wall thinning...”; col 3: “... determine a variety of predicted future state(s) at different future time periods...”; col 5: “... the servers 20 may predict future timeframe of when certain conditions may occur...”; col 9 “... to show the transformation of the pipeline 12 over time...”); and generate a three-dimensional visualization of the specimen structure including an overlay depicting predicted metal loss over the sections of the structure at the time of prediction (FIG. 4; col 9 – 10: “... enable visualizing the entire virtual history of the pipe by overlapping the states on a virtual structure model representing the pipeline... outputting the results of the predictive integrity virtual analysis that used the virtual structural model... virtual analysis that combines and correlates the various threats (e.g., corrosion, cracking.... corrosion... the modules may draw the virtual structural model of the pipeline 12, the alerts on the virtual structural model... an illustration of a visualization of a virtual structural model 80 of a pipeline 12 is depicted in FIG. 4... a three-dimensional (3D) spatial grid representation of the data... as well as metal loss...”) wherein the historical data upon which prediction of the amount of metal lost is based includes:  spatial maps of measured wall thickness over time (col 13 – 14: “... a sensor configured to obtain first inspection data related to a condition of one or more pipelines; an inline inspection tool configured to obtain second inspection data related to the condition of the one or more pipelines... and provide the three-dimensional spatial grid representation of the first inspection data and the second inspection data corresponding to the portion of the one or more pipelines...”; col 7: “... in some embodiments the data may be indicative of certain issues, such as corrosion (e.g., metal loss resulting in wall thinning...”; col 10: “... a portion of the pipe includes an abnormal radius and general metal loss (e.g., wall thinning)...”; col 8: “... the various current states may be stored as historic states in the database... the change in the structural composition of the pipeline 12 over time...”), operating conditions for structures of the same type and size (col 3: “... product pressure, temperatures as taken from the sensor data sources...” NOTE: claims 3, 9, 14 further define operating conditions as the temperature, pressure of fluids transported through the pipes.), or a combination of the foregoing (NOTE: according to set theory/mathematics/logic the null set is a subset of all sets. Therefore, “a combination of the foregoing” includes the null set and this means the claim does not actually require any of the items listed).


Sutherland_2021 does not teach “machine learning” nor “being trained” nor “trained machine learning” nor “material composition.”

Amer_2019; however, makes obvious “machine learning” and “being trained” and “trained machine learning” (abstract: “... machine learning system is trained to identify CUI... CUI is thereafter identified using the first and second machine learning system in coordination...” note: CUI is corrosion under insulation; FIG. 2 block 224: “update machine learning algorithm” par 5: “... training... machine learning system... machine learning system is trained to identify CUI according to... the additional data over time...”; par 6: “... machine learning system includes a convolutional neural network...”; par 7: “... recurrent neural network...”; par 11: “... inspection of the structure and iv) training the filters of the first machine learning system based on results of the validation...”)

Sutherland_2021 and Amer_2019 are analogous art because they are from the same field of endeavor called predictive detection of metal loss on pipes. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Sutherland_2021 and Amer_2019.
The rationale for doing so would have been that Sutherland_2021 teaches to perform predictive analytics on pipes using computational methods/engineering codes (col 3, 11) to predict/detect corrosion. Amer_2019 teaches to perform predictive analytics on pipes to predict/detect corrosion using neural networks/machine learning. Because computational methods is the use of mathematical models used to numerically study the behavior of complex systems and the neural networks of Amer_2019 are mathematical models used to study the behavior of a complex system of pipes and corrosion, it would have been obvious to use the known technique of neural networks/machine learning to improve the similar corrosion prediction method (device, or product) in the same way. See MPEP 2143. The findings of fact in support of this conclusion are:
The prior art contained a similar device (method, or product) which is different than the claimed device by the substitution of some component (step, element, etc) with other components as evidenced by Sutherland_2021.
The substituted components (machine learning/neural networks) and their functions were known in the art as evidenced by Amer_2019.
One of ordinary skill in the art could have substituted one known element for another and the results would have predictably resulted in a neural network that performs computations that result in a prediction of corrosion.


Sutherland_2021 and Amer_2019 does not explicitly teach “material composition”.

DeMasi_2015 makes obvious “material composition” (introduction: “... internal corrosion is one of the most dangerous damage mechanisms active in pipelines. It is due to the interaction of different mechanisms. Water and electrochemistry, protective scales, flow velocity, steel composition, and localized bacteria attacks are the most important...”; conclusions: “... corrosion assessment has a great impact on the material selection (the choice between carbon steel, stainless steel or alloys)”  NOTE: this teaches that steel composition (i.e., material composition of the pipe) is one of the most important items with regard to corrosion of a pipeline. Because it is one of the most important factors it would have been obvious to include it among data used to make predictions of the future evolution of corrosion damage.).

Sutherland_2021 and Amer_2019 and DeMasi_2015 are analogous art because they are from the same field of endeavor called corrosion and pipelines. Before the effective date it would have been obvious to a person of ordinary skill in the art to combine Sutherland_2021 and DeMasi_2015. The rationale for doing so would have been that Sutherland_2021 teaches to make predictions about corrosion and DeMasi_2015 teaches that the material composition selection has a great impact of corrosion and that it is one of the most important things that determines damage in a pipeline. Therefore, it would have been obvious to combine Sutherland_2021 and DeMasi_2015 for the benefit of ensuring that one of the most important factors impacting corrosion/damage is included in the data used to make corrosion predictions to obtain the invention as specified in the claims.

Claim 7. The limitations of claim 7 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally; Amer_2019 further makes obvious the additional limitations of “...a plurality of machine learning models for specific structure types and size, each of the plurality of machine learning models being trained...” (par 5, 6, 7, 8, 9, 10, 11: “... first machine learning system... second machine learning system...”).

Also DeMasi_2015 makes obvious “...a plurality of machine learning models for specific structure types and size, each of the plurality of machine learning models being trained...” (abstract: “... an ensemble of ANNs is generated. This strategy strongly improves the results...”; page 2: “... an ensemble of ANNs is generated. In machine learning... ensemble averaging is the process of creating multiple models and combining them to produce a desired output, as opposed to creating just one model...”).


Claim 13. The limitations of claim 13 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1. Additionally; Sutherland_2021 makes obvious “a non-transitory computer-readable medium comprising instructions which, when executed by a computer system, cause the computer system to carry out a method...” (col 5: “... the processor 26 may be any type of computer processor or microprocessor capable of executing computer-executable code. The processor 26 may also include multiple processors that may perform the operations described below. The memory 22 may be any suitable article(s) of manufacture that can serve as non-transitory media to store processor-executable code, data, analyze the data, or the like...”).

Claim 2, 8. Sutherhland_2021 also makes obvious “wherein the structure is a pipe component” (abstract: pipeline...”; Figure 4 illustrates a pipe).

Claim 3, 9, 14. Sutherland_2021 also makes obvious “wherein the operating conditions include: a time series of temperature, a pressure, a flow rate data of one or more fluids transported through the structure (col 2: “...the pipeline operations as measured... pressure, temperature, product density, and or composition...”) or a combination of the foregoing (NOTE: according to set theory/mathematics/logic the null set is a subset of all sets. Therefore, “a combination of the foregoing” includes the null set and this means the claim does not actually require any of the items listed).

Also DeMasi_2015 makes obvious “wherein the operating conditions include: a time series of temperature, a pressure, a flow rate data of one or more fluids transported through the structure (... flow velocity...” NOTE: flow velocity makes obvious flow rate to one of ordinary skill in the art because flow rate  and velocity are related by Q = Av where A is the cross-sectional area of the flow and v is its average velocity), or a combination of the foregoing (NOTE: according to set theory/mathematics/logic the null set is a subset of all sets. Therefore, “a combination of the foregoing” includes the null set and this means the claim does not actually require any of the items listed).

Amer_2019 also makes obvious “... a time series of temperature... of one or more fluids transported through the structure...” (par 39: “... fluid temperature...”).

Claim 4, 10, 15. Sutherland_2021 also makes obvious “wherein the historical data upon which prediction of the amount of metal lost is based further includes: 



, location of installation (col 2: “... the available dataset may also include the location...”)
, ambient conditions at the location of installation (col 2: “... environmental properties... such as temperature...”)
, or a combination of the foregoing (NOTE: according to set theory/mathematics/logic the null set is a subset of all sets. Therefore, “a combination of the foregoing” includes the null set and this means the claim does not actually require any of the items listed).



Amer_2019 also makes obvious “wherein the historical data upon which prediction of the amount of metal lost is based further includes: 




, ambient conditions at the location of installation (par 39: “... environmental variables... ambient conditions... ambient conditions to account for in the analysis include, without limitation, the ambient temperature over time... weather conditions including precipitation, dust, and wind speed, the time of year, the amount of sunlight exposure at the location...”
, or a combination of the foregoing (NOTE: according to set theory/mathematics/logic the null set is a subset of all sets. Therefore, “a combination of the foregoing” includes the null set and this means the claim does not actually require any of the items listed).

DeMasi_2015 also makes obvious “wherein the historical data upon which prediction of the amount of metal lost is based further includes: 
coating composition (introduction: “... protective scales...”)




, or a combination of the foregoing (NOTE: according to set theory/mathematics/logic the null set is a subset of all sets. Therefore, “a combination of the foregoing” includes the null set and this means the claim does not actually require any of the items listed).

Claim 5, 11, 16. Amer_2019 also makes obvious “wherein the ambient conditions include a time series of temperature and humidity data at the location of installation” (par 24: “... environmental conditions including humidity...”; par 28: “... environmental parameters 218 such as humidity...”; par 39: “... ambient conditions to account for in the analysis include, without limitation, the ambient temperature over time... weather conditions including precipitation... and the amount of sunlight exposure in the location...”).

Claim 6, 12, 17. Amer_2019 makes obvious “further comprising configuring a processor to:
receive a measurement of actual metal loss in a specimen structure having the same type and size as the structure for which the prediction of metal loss is made;
compare the measured metal loss to the predicted metal loss; and
correct the machine learning model based on a magnitude of difference between the measured and predicted metal loss (FIG. 2 “update machine learning algorithm based on validation process”)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN S COOK/Primary Examiner, Art Unit 2146